Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered September 29, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Defendant’s claim that he was improperly sentenced as a second felony offender on the basis of a New Hampshire predicate conviction under a statute that is allegedly broader than New York’s analogous statutes is a claim requiring preservation (People v Smith, 73 NY2d 961), and such claim was expressly waived. In any event, defendant’s argument is identical to arguments that have been repeatedly rejected by this Court (see, e.g., People v Roach, 255 AD2d 164, lv denied 92 NY2d 1053). Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.